On April 22, 2005, this court suspended the respondent, Jimmie A. Vanderbilt, from the practice of law in Kansas for a period of 1 year. See In re Vanderbilt, 279 Kan. 491, 110 P.3d 419 (2005). Before reinstatement, the respondent was required to pay the costs of the disciplinary action, pay restitution to Jefferson County, complete a practical skills continuing legal education program, and obtain professional liability insurance.
The Disciplinary Administrator s office has verified that the respondent has paid the costs of the disciplinary action, completed a practical skills continuing legal education program, and paid restitution to Jefferson County. The respondent advised the Disciplinary Administrator s office that he had arranged to obtain professional liability insurance once he was reinstated to the practice of law in the state of Kansas.
It Is Therefore Ordered that Jimmie A. Vanderbilt be reinstated to the practice of law in the state of Kansas as of the date of this order. As soon as the respondent is reinstated, he shall obtain professional liability insurance and provide proof of coverage to the Disciplinary Administrator s office.
It Is Further Ordered that this order of reinstatement shall be published in the official Kansas Reports.